Citation Nr: 1721808	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active military service from January 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

In June 2008, the Veteran and his wife testified at a hearing before RO personnel.  In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are of record.  

The Veteran's appeal was remanded by the Board in June 2010 and February 2011.  The Board issued a decision in July 2012 that denied service connection for an acquired psychiatric disability, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  A January 2013 Order granted a Joint Motion for Remand (Joint Motion) and the appeal was remanded to the Board. 

The Board again remanded this matter for additional development in May 2013  and April 2015.  Service connection for an acquired psychiatric disability was subsequently denied in a December 2015 Board decision.  The Veteran again appealed the denial of his claim to the Court.  A January 2017 Order granted a Joint Motion and the appeal was again remanded to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claim in April 2015 in order to obtain an addendum opinion from the VA examiner who had conducted a December 2013 VA examination.  The Board noted that the December 2013 VA examiner diagnosed    an unspecified anxiety disorder and opined that it is more likely that the Veteran's lengthy history of substance abuse contributed to his present anxiety symptoms, which began many years after his military service.  The Board further noted that while it was possible to interpret that opinion as indicating that the Veteran's anxiety disorder is not related to his service, the examiner did not explicitly state as much, such that a clarified opinion was needed.  The Board instructed that if the examiner concluded the Veteran's anxiety disorder is not related to his service, the examiner was to indicate whether the opinion changed if the Veteran's "exposure to a stressful event" in service is conceded and that if such concession does change the examiner's opinion, the examiner should specifically indicate which stressful event served as the basis for the diagnosis.

The most recent Joint Motion filed in this case noted that a review of a May 2015 opinion provided by the same VA examiner who conducted the December 2013 VA examination shows that the examiner failed to note whether appellant's purported stressor, if conceded, would change the examiner's opinion regarding appellant's anxiety disorder.  Remand is needed to obtain another addendum opinion from this examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic record to the examiner who conducted the December 2013VA examination and who provided the May 2015 addendum opinion, if available, for an addendum opinion.  If the requested VA examiner is unavailable, then an opinion should be obtained from another qualified VA psychiatrist or psychologist.  The electronic record must be provided to the examiner, and the examiner should review the expanded record in conjunction with the examination.  If a new examination is deemed necessary, one should be scheduled.

Following review of the electronic record, the examiner should provide an opinion regarding whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's diagnosed unspecified anxiety disorder is etiologically related to his military service, to include whether it first manifested in or was otherwise caused by any incident or event in service.  The examiner should explain why or why not.  

If the examiner concludes that the Veteran's unspecified anxiety disorder is not related to military service, the examiner should indicate whether the examiner's opinion changes if the Veteran's "exposure to a stressful event" in service is conceded.  If such concession does change the examiner's opinion, the examiner should specifically indicate which stressful event served as the basis for the conclusion.

2.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




